 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   SAMUEL BUSTOS, an individual, on his own ) Case No. 1:18-cv-01380-AWI-SKO
     behalf and on behalf of the others similarly   )
10   situated,                                      ) ORDER DIRECTING THE CLERK
                                                    ) OF THE COURT TO CLOSE THE
11                  Plaintiff,                      ) CASE
                                                    )
12           v.                                     ) (Doc. 4)
                                                    )
13   MT. VIEW FARMING, INC., a California           )
     corporation; and Does 1 through 100 inclusive, )
14                                                  )
                    Defendant.                      )
15

16
              On January 2, 2019, the parties filed a joint stipulation dismissing the action with prejudice.
17
     (Doc. 4.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
18
     41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed
19
     with prejudice. Accordingly, the Clerk of the Court is directed to close this case.
20

21
     IT IS SO ORDERED.
22

23   Dated:     January 3, 2019                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

29

30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30
